Francis E. Sweeney, Sr., J.
The sole issue before this court is whether the State Highway Patrol is immune from liability in the absence of wanton or willful misconduct for injuries caused by a patrol officer in the operation of his vehicle while responding to an emergency call. For the following reasons, we find that *471the State Highway Patrol is immune from liability in the absence of willful or wanton misconduct and, accordingly, we reverse the court of appeals’ judgment.
In York v. Ohio State Hwy. Patrol (1991), 60 Ohio St.3d 143, 573 N.E.2d 1063, this court determined that if an officer-employee of the State Highway Patrol inflicts injury upon an individual while the officer is operating a motor vehicle during an emergency, and that injury is the result of the officer’s negligence, the agency is immune from liability pursuant to R.C. 2744.02. However, R.C. Chapter 2744, which is applicable only to political subdivisions, is not applicable to the State Highway Patrol as an agency of the state of Ohio. Both R.C. 2743.01(A) and 2744.01(H) provide that “state” does not include “political subdivisions.” Thus, while we agree with the judgment in York, we find that it does not fully or finally address the State Highway Patrol’s liability in the present case.
This case was brought against the State Highway Patrol, an agency of the state, pursuant to R.C. Chapter 2743. The Ohio General Assembly enacted R.C. 2743.02 in 1975 as part of the Court of Claims Act. R.C. 2743.02(A)(1) reads as follows:
“The state hereby waives its immunity from liability and consents to be sued, and have its liability determined, in the court of claims created in this chapter in accordance with the same rules of law applicable to suits between private parties, except that the determination of liability is subject to the limitations set forth in this chapter * *
In order for plaintiffs to impose liability upon the state pursuant to R.C. 2743.02, the state must have breached a duty owed to plaintiffs. Reynolds v. State (1984), 14 Ohio St.3d 68, 72, 14 OBR 506, 510, 471 N.E.2d 776, 780 (Holmes, J., dissenting).
In the present case, the appellees seek to impose a negligence standard of care upon the state as this would be the applicable standard of care if the suit were brought between private parties. However, the very fact that the defendant is the State Highway Patrol, and not a private party, changes the standard of care as private parties are not afforded the same rights and duties as patrol troopers. The State Highway Patrol, unlike private parties, is under a legal duty to pursue fleeing lawbreakers. See R.C. 5503.02(A). In performing this duty for the public, the State Highway Patrol is permitted to take greater risks which would amount to negligence if carried out by private citizens with no emergency duty to perform. See R.C. 4511.24. Thus, liability cannot be determined by “the same rules of law applicable to suits between private parties.” See R.C. 2743.02(A)(1). Furthermore, this action did not result from the state’s breach of a specific duty owed to plaintiff but, rather, from a duty owed to the public in general to enforce the laws. Thus, liability under R.C. Chapter 2743 cannot be imposed since the action did not result from the breach of a duty owed to the particular plaintiff. *472See Sawicki v. Ottawa Hills (1988), 37 Ohio St.3d 222, 525 N.E.2d 468, paragraph two of the syllabus.
In determining whether liability can be imposed upon patrol troopers on an emergency call, we find it persuasive that the General Assembly has exempted all county, city and township police officers on an emergency call from liability when there is no evidence of willful or wanton misconduct. See R.C. 2744.02(B)(1)(a). It would be illogical and unfair to subject state troopers to greater liability than all other officers in the state performing the same duties in the public interest. Patrol troopers have been given the same law enforcement responsibilities and duties as other officers in the state. State patrol troopers are “law enforcement officers” as that term is used in R.C. 2901.01(K)(1) and “peace officers” as that term is used in R.C. 2935.01(B). Furthermore, patrol troopers, like other officers, are sworn to enforce the laws of the state of Ohio and have arrest and search and seizure powers. See, e.g., R.C. 5503.01, 5503.02(A), 5503.02(D)(1), and 5503.02(E)(3). As this case demonstrates, patrol troopers often work in cooperation with other officers in the state in pursuing fleeing suspects. Accordingly, public policy dictates that a trooper responding to an emergency call be cloaked with the same level of immunity as every other peace officer who might also be responding to that call.
Finally, a finding that patrol troopers are immune from liability in the absence of willful- or wanton misconduct also serves a vital public interest. Patrol troopers have the duty to preserve the public peace, safety, and welfare. R.C. 5503.01 and 5503.02. Patrol troopers are expected to act promptly in emergency situations in order to protect the public. If troopers were held to a higher standard of care than other officers in pursuit of a suspect, they might hesitate for fear that the pursuit could result in potential liability. Thus, the goal of promoting patrol troopers’ prompt action in emergency situations will be furthered by a finding that the State Highway Patrol is immune from liability. See Fish v. Coffey (1986), 33 Ohio App.3d 129, 130, 514 N.E.2d 896, 898.
Based on the foregoing, we conclude that, in the absence of willful or wanton misconduct, the State Highway Patrol is immune from liability for injuries caused by a patrol officer in the operation of his vehicle while responding to an emergency call.
The judgment of the court of appeals is reversed and the judgment of the Court of Claims is reinstated.

Judgment reversed.

Moyer, C.J., Douglas, Wright, Resnick and Cook, JJ., concur.
Pfeifer, J., dissents.